USCA4 Appeal: 19-4758      Doc: 11-1          Filed: 10/31/2019   Pg: 1 of 2


                                                                     FILED: October 31, 2019

                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT

                                        ___________________

                                             No. 19-4758
                                        (1:13-cr-00435-TDS-1)
                                        ___________________

        UNITED STATES OF AMERICA

                       Plaintiff - Appellee

        v.

        BRIAN DAVID HILL

                       Defendant - Appellant

                                        ___________________

                                             ORDER
                                        ___________________

              The court grants the motion to relieve counsel from further representation on

        appeal.

               The court appoints Edward Ryan Kennedy to represent Brian David Hill on

        appeal. Counsel is referred to the CJA Payment Memorandum and the CJA

        eVoucher Page for information on appointment terms and procedures.

               CJA authorization for preparation of transcript is obtained by submitting an

        AUTH-24 request in the district eVoucher system. New appellate counsel must

        contact district eVoucher staff for appointment to the underlying district court case




                  Case 1:13-cr-00435-TDS Document 212 Filed 10/31/19 Page 1 of 2
USCA4 Appeal: 19-4758     Doc: 11-1         Filed: 10/31/2019    Pg: 2 of 2


        in order to submit the AUTH-24 request for district judge approval and the CJA 24

        voucher for transcript payment. Counsel must also submit a Transcript Order Form

        to the court reporter and district court and file the same in the court of appeals with

        the docketing statement. Upon filing of the Transcript Order Form, the Fourth

        Circuit will set deadlines for completion of the transcript.

              CJA 20 and 21 vouchers are submitted for payment through the Fourth

        Circuit's CJA eVoucher system. Upon receiving email notification of this

        appointment from eVoucher, counsel may create CJA 20 and 21 vouchers for use in

        maintaining time and expense records and paying for expert services.

               In light of this appointment, appellate counsel is granted access to sealed

        district court material, with the exception of ex parte or in camera material. Any

        transcripts or record material sent to prior counsel shall be provided by prior

        counsel to newly appointed counsel. If record items are not available from former

        counsel, new counsel should contact the Fourth Circuit Appointments Deputy for

        assistance in obtaining these items.

              The court having appointed new counsel for purposes of this appeal, any

        motion for further substitution of counsel shall be disfavored.

                                                For the Court--By Direction

                                                /s/ Patricia S. Connor, Clerk




                Case 1:13-cr-00435-TDS Document 212 Filed 10/31/19 Page 2 of 2
